DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed December 31, 2020.

Status of Claims
1.	Claims 1-5 are pending and currently under consideration for patentability. Claims 6-13 are cancelled as of the December 31, 2020 claim amendment.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on October 9, 2020 and December 8, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments
3.	Applicant's arguments filed December 31, 2020 have been fully considered but they are not persuasive. With regard to applicant’s argument that Mao, Quinlan, Lamont and De Geest fail to disclose the configuration of the patch, the solar cell, and the thermochromic resin layer being disposed in order in a thickness direction, as recited in amended claims 1, 3 and 5, examiner agrees.  However, with regard to applicant’s assertion that even if somehow combined, there is no suggestion of the configuration of the patch, the solar cell and the thermochromic resin layer in Mao, Quinlan, Lamont or De Geest, examiner respectfully disagrees.  While Mao, Lamont, Quinlan and De Geest fail to explicitly disclose that the patch, the solar cell and the thermochromic resin layer are disposed in order in a thickness direction, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the patch, the solar cell and the thermochromic resin layer disclosed by Mao in view of Lamont, Quinlan and De Geest in order in a thickness direction, since it has been held that In re Japikse, 86 USPQ 70.  In particular, one having ordinary skill in the art would be motivated to arrange the patch to be located on an outermost side for sticking to the skin of a patient, the thermochromic resin layer must be located on an opposite outermost side for the patient or practitioner to view the temperature changing member clearly, and the solar cell makes the most sense being arranged between the patch and thermochromic resin layer for generating the electromotive force throughout the device when detecting a temperature change.  Accordingly, all of the prior art presented in the most recent Office action remain in the current Office action, as amended claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Lamont in view of Quinlan in view of De Geest.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US PGPUB 2013/0123719) in view of Lamont-Gregory (WO 1990/010854; hereinafter Lamont) in view of Quinlan et al. (US PGPUB 2016/0242654) in view of De Geest et al. (US PGPUB 2008/0021519).

5.	With regard to claims 1 and 3, Mao discloses a patch device (100; Figs. 1, 2; [0009]; [0017]) comprising a patch (100; Fig. 1) for being stuck to an individual having a body temperature ([0027]), a sensor (temperature sensor; [0020]) detecting a temperature change caused by sticking the patch (100) to the individual ([0026]), and a judgement unit (microprocessor of 110) judging whether or not the patch (100) is stuck to the individual based on the detection of the sensor ([0026]; [0028-0029]; [0033]); wherein the sensor includes a temperature changing member (temperature sensor; [0020]) generating a temperature change caused by sticking the patch (100) to the individual ([0026]), and an output device (user interface of 110, being an indicator light, a speaker, a display, a pushbutton, etc; [0025]) outputting a detected signal based on the temperature change of the temperature changing member ([0006]; [0008]; [0017]; [0025-0026]; [0033]); and wherein heat from the individual is conducted to the temperature changing member (temperature sensor of 110) via the patch (100; Figs. 1, 2; [0026-0029]; [0033]).

	However, Lamont discloses a thermometer (abstract; Figs. 2, 3), comprising a temperature changing member (film, 11 of thermochromatic material) being made of a thermochromic resin having a light transmittance changeable according to a temperature change (page 5, line 20 - page 6, line 12).	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the temperature changing member disclosed by Mao to be a thermochromatic material, similar to that disclosed by Lamont, in order to provide the user with a clear indication of temperature change through the appearance of a visible color change, as suggested by Lamont on page 6, lines 1-7.
	Additionally, Mao and Lamont are silent in regard to the output device being an electromotive force generating device that generates an electromotive force based on the temperature change of the temperature changing member; wherein the electromotive force generating device is a solar cell.
	However, Quinlan discloses a health-monitor patch (100; abstract; Figs. 1-6), which includes at least one physiological sensor (534; [0027]; [0049]), LED/photodiode output devices ([0027]), as well as a solar cell ([0055]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the output device disclosed by Mao in view of Lamont to be a electromotive force generating solar cell, similar to that disclosed by Quinlan, in order to provide the patch monitoring device with power-generation or energy-harvesting hardware, as suggested by Quinlan in paragraph [0055].

	However, De Geest discloses a communication unit for a person’s skin (abstract), wherein a patch (Figs. 1, 2; [0082-0083]) is provided, comprising: a receiver antenna (4), contact elements (5) and a pulse generator (6) which are provided on a support element (3) and laminated to the patch via a thin flexible synthetic material cover (1; [0084]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the temperature changing member and output device/solar cell disclosed by Mao in view of Lamont and Quinlan to be laminated to the patch, similar to that disclosed by De Geest, in order to protect all fragile electronic components against external influences, as suggested by De Geest in paragraph [0084].
Finally, Mao, Lamont, Quinlan and De Geest fail to explicitly disclose that the patch, the solar cell and the thermochromic resin layer are disposed in order in a thickness direction.
However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the patch, the solar cell and the thermochromic resin layer disclosed by Mao in view of Lamont, Quinlan and De Geest in order in a thickness direction, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  In the instant case, one having ordinary skill in the art would be motivated to arrange the patch to be located on an outermost side for sticking to the skin of a patient, the thermochromic resin layer must be located on an opposite outermost side for the patient or practitioner to view the temperature changing member clearly, and the solar cell makes the most sense being arranged between the patch and thermochromic resin layer for generating the electromotive force throughout the device when detecting a temperature change.

With regard to claim 2, While Mao discloses a transmitting device (wireless transceiver of 110) connected to the sensor (temperature sensor of 110; [0006]; [0008]; [0017]; [0026]; [0033]), Mao, Lamont and De Geest fail to explicitly disclose a transmitting device connected to the solar cell.
	However, Quinlan discloses the use of a solar cell as an output ([0055]) and notes the use of a transmitting device throughout the disclosure ([0050]; [0054]; [0060]; [0072]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the output device/solar cell disclosed by Mao in view of Lamont and De Geest to be connected to a transmitting device, similar to that disclosed by Quinlan, in order to allow for external monitoring and data acquisition of the patch and its electromotive force generating device over time, as suggested by Quinlan in paragraph [0050], [0054] and [0055].

7.	With regard to claim 4, Mao discloses a transmitting device (wireless transceiver of 110) connected to the sensor (temperature sensor of 110) and a receiving device (user interface of 110, being an indicator light, a speaker, a display, a pushbutton, etc; [0025]) connected to the judgement unit (microprocessor of 110; [0006]; [0008]; [0017]; [0026]; [0033]).

8.	With regard to claim 5, Mao discloses a management method (Fig. 2) of a patch (medical compliance patch, 100; Fig. 1) for managing a sticking state of a patch (100) with respect to an individual having a body temperature (abstract; [0009]; [0017]) comprising: a step (1) of sticking the patch (100) to the individual ([0027]), a step (2) of detecting a temperature change (via compliance control unit, 110) caused by sticking the patch (100) to the individual ([0026]), and a step (3) of judging whether or not the patch (100) is stuck to the individual based on a presence or absence of the temperature change ([0026]; [0028-0029]; [0033]); wherein the sensor includes a temperature changing member (temperature sensor; [0020]) generating a temperature change caused by sticking the patch (100) to the individual ([0026]), and an output device (user interface of 110, being an indicator light, a speaker, a display, a pushbutton, etc; [0025]) outputting a detected signal based on the temperature change of the temperature changing member ([0006]; [0008]; [0017]; [0025-0026]; [0033]); and wherein heat from the individual is conducted to the temperature changing member (temperature sensor of 110) via the patch (100; Figs. 1, 2; [0026-0029]; [0033]).
While Mao discloses that the temperature changing member (temperature sensor of 110) undergoes a temperature change ([0026]), and the output device (user interface of 110, being an indicator light, a speaker, a display, a pushbutton, etc; [0025]) outputs the detected signal based on the temperature 
	However, Lamont discloses a thermometer (abstract; Figs. 2, 3), comprising a temperature changing member (film, 11 of thermochromatic material) being made of a thermochromic resin having a light transmittance changeable according to a temperature change (page 5, line 20 - page 6, line 12).	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the temperature changing member disclosed by Mao to be a thermochromatic material, similar to that disclosed by Lamont, in order to provide the user with a clear indication of temperature change through the appearance of a visible color change, as suggested by Lamont on page 6, lines 1-7.
	Additionally, Mao and Lamont are silent in regard to the output device being an electromotive force generating device that generates an electromotive force based on the temperature change of the temperature changing member; wherein the electromotive force generating device is a solar cell.
	However, Quinlan discloses a health-monitor patch (100; abstract; Figs. 1-6), which includes at least one physiological sensor (534; [0027]; [0049]), LED/photodiode output devices ([0027]), as well as a solar cell ([0055]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the output device disclosed by Mao in view of Lamont to be a electromotive force generating solar cell, similar to that disclosed by Quinlan, in order to provide the patch monitoring device with power-generation or energy-harvesting hardware, as suggested by Quinlan in paragraph [0055].
	Furthermore, Mao, Lamont and Quinlan fail to explicitly disclose that the temperature changing member is laminated in the patch.
	However, De Geest discloses a communication unit for a person’s skin (abstract), wherein a patch (Figs. 1, 2; [0082-0083]) is provided, comprising: a receiver antenna (4), contact elements (5) and a pulse 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the temperature changing member disclosed by Mao in view of Lamont in view of Quinlan to be laminated to the patch, similar to that disclosed by De Geest, in order to protect all fragile electronic components against external influences, as suggested by De Geest in paragraph [0084].
	Finally, Mao, Lamont, Quinlan and De Geest fail to explicitly disclose that the patch, the solar cell and the thermochromic resin layer are disposed in order in a thickness direction.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the patch, the solar cell and the thermochromic resin layer disclosed by Mao in view of Lamont, Quinlan and De Geest in order in a thickness direction, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  In the instant case, one having ordinary skill in the art would be motivated to arrange the patch to be located on an outermost side for sticking to the skin of a patient, the thermochromic resin layer must be located on an opposite outermost side for the patient or practitioner to view the temperature changing member clearly, and the solar cell makes the most sense being arranged between the patch and thermochromic resin layer for generating the electromotive force throughout the device when detecting a temperature change.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781